                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JAMES M. BROADHEAD,                              )
AIS #224802,                                     )
                                                 )
             Plaintiff,                          )
                                                 )
     v.                                          )     CASE NO. 2:19-CV-633-ALB
                                                 )
LT. JACKSON, et al.,                             )
                                                 )
             Defendants.                         )

                                           ORDER

          On September 6, 2019, the Magistrate Judge entered a Recommendation (Doc.

 2) to which no timely objections have been filed. After an independent review of the

 record and upon consideration of the Recommendation, it is ORDERED that:

          1. The Recommendation of the Magistrate Judge is ADOPTED.

          2. This case is dismissed without prejudice for Plaintiff’s failure to pay the full

filing fee upon the initiation of this case.

          A separate Final Judgment will be entered.

          DONE and ORDERED this 30th day of September 2019.


                                                    /s/ Andrew L. Brasher
                                               ANDREW L. BRASHER
                                               UNITED STATES DISTRICT JUDGE
